Citation Nr: 1426492	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome, partial rotator cuff tear with arthritis (right shoulder disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1974 and from January 2003 to August 2003.  He also had intervening service with a reserve component.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which granted service connection for right shoulder disability and assigned a 20 percent rating effective July 26, 2006.  The Veteran timely appealed the assigned rating.  In May 2012, the Board remanded the increased rating issue on appeal to the RO to obtain a copy of a March 2010 VA shoulder evaluation, additional VA treatment records, and a current VA evaluation of the Veteran's right shoulder disability.  A copy of the March 2010 evaluation, additional VA treatment reports, and a May 2012 VA evaluation report were all subsequently added to the record.  

As the requested reports have been obtained and added to the record, there has been substantial compliance with the May 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

A March 2009 Decision Review Officer's decision granted service connection for low back disability and for posttraumatic stress disorder effective July 27, 2006.

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  VA examination in September 2007 shows limitation of abduction of the right arm, which is considered his major extremity, to 50 degrees after repetitive motion.  
2.  VA examinations on March 18, 2010 and May 2012 show pain-free motion of the right arm to at least 70 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation of 30 percent, but no higher, for right shoulder disability from July 26, 2006 through March 17, 2010 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5201 (2013).

2.  The criteria for an initial evaluation in excess of 20 percent for right shoulder disability beginning March 18, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in January 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for right shoulder disability by rating decision in September 2007.  
Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the January 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims files.  The Veteran was also informed in the letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are multiple VA examinations on file, with the most recent evaluation in May 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they provide the current symptomatology of the disability at issue.  Accordingly, there is adequate medical evidence of record to make a determination on the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).
Analysis of the Claim

As noted above, the Veteran was originally granted service connection for right shoulder disability in a September 2007 rating decision and assigned a 20 percent rating effective July 26, 2006.  The Veteran timely appealed the assigned rating, as he contends that his service-connected shoulder disability is more severe than currently evaluated and that he should be given separate ratings for arthritis and the residual orthopedic disability.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The hyphenated diagnostic codes noted above indicate that arthritis due to trauma of the shoulder under Diagnostic Code 5010 is the service-connected disorder, and that limitation of motion of the arm under Diagnostic Code 5201 is the residual condition.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

According to Diagnostic Code 5010, which concerns arthritis due to trauma that has been confirmed by x-ray, VA is required to rate the disability at issue pursuant to Diagnostic Code 5003, which concerns degenerative arthritis confirmed by x-ray.  38 C.F.R. § 4.71a , Diagnostic Code 5010 (2013).

According to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2013).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2013).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2013).  

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2013).

On VA right shoulder examination in September 2007, there was tenderness to palpation, crepitus, and pain with movement.  Range of motion included abduction to 90 degrees, with pain beginning at 80 degrees, and forward flexion to 90 degrees.  It was reported that range of motion after repetitive use showed no change.  Strength for right shoulder abduction was 4/5, as was grip strength in the right hand.  According to a subsequent notation in reference to the estimation of additional limitation in range of motion in degrees and function after repetitive use or during a flare-up for the right shoulder, the effective functional range of motion for the right shoulder was additionally limited to 50 degrees of abduction due to increased pain.  The diagnoses were right shoulder strain following subacromial decompression and distal clavicle resection, right shoulder impingement syndrome, acromioclavicular joint arthritis, and partial rotator cuff tear.

The Veteran complained on VA right shoulder evaluation on March 18, 2010 of pain, stiffness, and weakness of the right shoulder; there were no flare-ups, giving way, or arthritis.  It was noted that he was ambidextrous.  Range of motion included flexion to 130 degrees and abduction to 115 degrees.  After repetitive testing, flexion was to 115 degrees and abduction was to 100 degrees.  The Veteran said that he had retired from being a Chief of Police in 2009 because of problems with his back and shoulder.  The diagnoses were right shoulder impingement syndrome and partial rotator cuff tear.  He was to avoid situations that involved heavy use of the right shoulder.  His right shoulder disability had a severe effect on sports and a moderate effect on chores, shopping, exercise, and recreation.  It did not affect eating, bathing, dressing, going to the bathroom, grooming, and driving.

The Veteran complained on VA evaluation in May 2012 of flare-ups of the right shoulder.  He felt that he had lost strength and motion in the shoulder and was limited in what he could do physically with his right arm.  It was noted that he was ambidextrous.  Range of motion included flexion to 90 degrees, with pain beginning at 70 degrees, and abduction to 90 degrees, with pain beginning at 80 degrees.  He was able to perform repetitive testing, with flexion to 80 degrees and abduction to 75 degrees.  It was noted that repetitive use caused loss of motion, weakened movement, excess fatigability, incoordination, and pain on movement.  On strength testing, right shoulder abduction was 3/5.  The Veteran did not have ankylosis.  

The diagnosis in May 2012 was internal derangement of the shoulder.  X-rays of the right shoulder were reported to show degenerative arthritis.  It was noted that the Veteran had significant uncertainty of movement of the right arm, with tremors occurring with active movement.  His right shoulder disability caused functional impairment, as he was limited in what he could do physically due to his shoulder and back disabilities.
VA treatment reports dated through September 2013 do not show any treatment for the right shoulder.

To warrant a schedular evaluation in excess of 20 percent under Diagnostic Code 5201 for the Veteran's right shoulder disability, which is considered his major extremity because he is ambidextrous, there would need to be medical evidence of limitation of motion of the arm to midway between the side and shoulder level.   

When examined by VA in September 2007, pain on abduction began at 80 degrees.  Although there is a notation that there was no change in range of motion after repetitive use, there is a subsequent notation in the examination report that abduction of the right shoulder was limited to 50 degrees after repetitive use due to pain.  Because 50 degrees is closer to 45 degrees, which is midway between the side and shoulder level, than it is to 90 degrees, which is shoulder level, the Veteran's symptomatology more nearly approximates the criteria for a 30 percent rating based on the September 2007 examination findings.  A rating in excess of 30 percent is not warranted at any time during the appeal period because limitation of motion of the right shoulder does not approximate 25 degrees from the side, which is the loss of motion that warrants a 40 percent rating.  

However, beginning with the VA evaluation on March 18, 2010, the medical evidence does not show pain-free flexion or abduction of the right shoulder to less than 70 degrees of active motion.  Even after repetitive motion, flexion and abduction are to at least 100 degrees in March 2010 and to at least 75 degrees in May 2012.  As shoulder motion to at least 70 degrees more nearly approximates the 90 degrees that warrants a 20 percent rating than the 45 degrees that warrants a 30 percent rating, a 20 percent rating is warranted under Diagnostic Code 5201 for right shoulder disability beginning March 18, 2010.  

Because Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion of the joint involved, it is appropriate to rate the Veteran under Diagnostic Code 5201, which involves limitation of motion of the shoulder and arm.  Although it was contended on behalf of the Veteran in the October 2009 notice of disagreement that he should be assigned separate ratings for arthritis and the residual orthopedic disability of the right shoulder, there is no other appropriate code, and the veteran has not suggested any, under which a separate rating is warranted for the right shoulder disability at issue.

The Board does not find that any other diagnostic code for the shoulder and arm would be more appropriate for rating the Veteran's right shoulder disability because the maximum schedular rating for impairment of the clavicle or scapula is 20 percent and there is no medical evidence that the Veteran's service-connected right shoulder disability includes impairment of the humerus (Diagnostic Code 5202) or ankylosis (Diagnostic Code 5200).  See 38 C.F.R. § 4.114 (2013).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran is competent to report his shoulder symptoms.  However, the Veteran's complaints have been considered in the above noted decision and evaluations for VA purposes have not shown the severity required for a higher schedular for the right shoulder beginning March 18, 2010, as discussed above.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected right shoulder disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's right shoulder disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The Board finds that the available schedular criteria are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

Finally, the Board finds that the preponderance of the evidence weighs against the claim for an initial rating in excess of 20 percent for right shoulder disability beginning March 18, 2010.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a higher initial rating for right shoulder disability beginning March 18, 2010, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating of 30 percent for right shoulder disability from July 26, 2006 through March 17, 2010 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for right shoulder disability beginning March 18, 2010, is denied.

REMAND

The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Here, the record includes the March 2009 grant of service connection for low back disability, 40 percent disabling, and for posttraumatic stress disorder, 30 percent disabling; both of which were effective July 27, 2006.  Additionally, the Veteran noted at his March 2010 VA examination that he retired in 2009 because of problems with his back and right shoulder.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Therefore, the case is remanded for the following actions:  

1.  The AMC/RO must provide the Veteran VCAA notice related to a TDIU claim.

2.  Thereafter, the AMC/RO should schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the requested opinion.  Any necessary special studies or tests are to be accomplished.  The examiner must provide an opinion as to the functional effect of the Veteran's service-connected disabilities, considered in combination, that impact his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.  

3.  The Veteran is notified that he must report for the examination and that failure to report may result in the denial of his claim.  38 C.F.R. § 3.655.

4.  Following completion of all indicated development, the AMC/RO must adjudicate the claim for entitlement to TDIU, to include consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran will then be given an appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


